986 F.2d 1421w
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
LOCAL UNION NO 1812, UNITED MINE WORKERS OF AMERICA;District 17, United Mine Workers of America;  InternationalUnion, United Mine Workers of America;  Fred Davis;  JamesTucker;  and Connie Bryant, Plaintiffs-Appellants,v.BETHENERGY MINES, INC.;  Rob Fork Mining Corporation;  RobFork Processing Corporation;  Jackal Mining Company;Sidewinder Mining Company;  Mine 21 Corporation;  Mine 25Corporation;  Mine 26 Corporation;  Mine 26 ProcessingCorporation;  American Elkhorn Coal Company, Inc.;  QuakerCoal Company, Inc. Branham & Baker Coal Company, Inc.;Damron Coal Corporation;  Donn Chicerking, Individually andas Owner, Officer, and/or Director of Mine 21 Corporation,Mine 25 Corporation, Mine 26 Corporation, Mine 26 ProcessingCorporation, Rob Fork Mining Corporation, Rob ForkProcessing Corporation, Quaker Coal Company, Inc., Branham &Baker Coal Company, Inc., and Damron Coal Company;  K.T.K.Mining and Construction Company;  Kiah Creed Mining Company;Todd Kiscaden, Individually and as Owner, Officer andDirector of Jackal Mining Company, Sidewinder MiningCompany, Kiah Creek Mining Company, and K.T.K. Mining andConstruction Company;Johnny Shumate, doing business as Mounting Engineering,Inc.;  Keith Vanhooser, Individually and as Owner,Officer and/or Director of SidewinderMining Company, Defendants-Appellees.

1
No. 92-5064.


2
United States Court of Appeals, Sixth Circuit.


3
Feb. 17, 1993.

NOTE: THE COURT HAS WITHDRAWN THIS OPINION